  Case 1:19-cr-00057-LO Document 43 Filed 04/12/19 Page 1 of 1 PageID# 101




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division



 UNITED STATES OF AMERICA


        V.                                                No. l;I9-cr-57(LO)

 PETER LE, et al.,

        Defendants.




                  ORDER UNSEALING SUPERSEDING INDICTMENT

       Upon the motion ofthe United States, it is hereby ORDERED that the Superseding

Indictment, returned April 11,2019, shall be unsealed.

       It is further ORDERED that the Clerk is directed to deliver a copy of this Order to the

United States Marshal's Service, the United States Probation Office, and all counsel of record.

       Entered in Alexandria, Virginia, this I C. day of April, 2019.
                                                                      ./s/.
                                                         John F. Anderson
                                                         United Slates Magistrate Judge
                                                    The Honorable John F. Anderson
                                                    United States Magistrate Judge



       We ask for this:

       G. Zachary Terwilliger
          ited States Attorney



        ames L. Trump
       Assistant United States Atto
